ENOCH, Senior Circuit Judge
(dissenting in part).
Reluctantly I find myself in partial disagreement with my colleagues. I agree with the District Judge that although the Wage and Hour Administrator did say that he was in no position to issue other than tentative interpretations until the Supreme Court had ruled, nevertheless he was explicit in stating his opinion that the plaintiffs were not covered by the new law.
*299The letters were written rulings sent in response to individual requests on a particular factual situation because, as the Administrator puts it, “we recognize the need for providing some guidance to interested parties in the interim,” evidently pending Supreme Court ruling “on the fundamental constitutional issue.” The letters seem to me to meet the standards set out in Martinez v. Phillips Petroleum Company, D. Idaho, E.D., 1968, 283 F.Supp. 514, 526, aff’d. 9 Cir., 1970, 424 F.2d 547.
I would hold that the defendant Board could properly rely, in good faith, on these written interpretations of the Administrator, from the time when their existence came to the Board’s knowledge until the Administrator’s rescission of his earlier opinions on October 18, 1968.